Spoffokd, J.,
dissenting. “If the thing affected with the vices has perished through the badness of its quality, the seller must sustain the loss.” C..C., Art. 2510.
“If it has perished by a fortuitous event, before thepurchas&r has instituted his redhibitory action, the loss must be borne by him.” O. O. 2511.
The slave in this case perished before the action was brought. He died of an inflammation of the bowels, an acute disease, which attacked him for the first time.
*455The cause of the disease rests upon conjecture. And the law looks not to remote possible or conjectural causes more than eight months after the sale, but to those which are proximate and certain.
It seems to me that this slave did not die of the habit of running away, or “through the badness of his quality,” but perished by a fortuitous event in the sense of the Code, and therefore I think the purchaser should bear the loss. Kiper v. Nuttall, 1 Rob. 46.
Yoorhies, J., concurring.